         Case 2:21-cv-00950-CCW Document 31 Filed 07/20/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


   MARKEL INSURANCE COMPANY,
                 Plaintiffs,

           v.                                                          CIVIL ACTION
                                                                        No. 20-2279

    HOLY FAMILY INSTITUTE,
                   Defendant.


                                           ORDER

       AND NOW, this 20th day of July, 2021, after reviewing the pending motions, the

responses thereto, and having held oral argument, it is hereby ORDERED that Holy Family

Institute’s Motion to Transfer is GRANTED and the case is TRANSFERRED to the United

States District Court for the Western District of Pennsylvania. Holy Family Institute’s Motion to

Dismiss is persevered for adjudication in the United States District Court for the Western District

of Pennsylvania.




                                                     BY THE COURT:


                                                     /s/ Jeffrey L. Schmehl
                                                     Jeffrey L. Schmehl, J.
